Title: Thomas Jefferson to George Callaway, 5 December 1811
From: Jefferson, Thomas
To: Callaway, George


          
                  Sir 
                   
                     Poplar Forest 
                     Dec. 5. 11
            I wrote you on the 21st of Sep. stating my claim on you for 47⅖ barrels of Superfine flour, or 367. D. 55 c their value, at the rate netted me by the 232. barrels recieved from you. this letter was delivered you by mr Griffin, and I have no answer but verbally thro’ him that you decline acknoleging your liability. on my part it is insisted on, being myself perfectly satisfied of it’s justice. as the question
			 must therefore be decided for us by others, I presume it would be more agreeable to us both to have it amicably done by persons of our own chusing, who will certainly be as likely as a jury to
			 give
			 us a satisfactory decision, & save to us both the perplexity and expences of adversary proceedings. I propose therefore that we shall name two persons, and these two chuse a third to settle
			 this
			 matter for us, by arbitration. as my stay here can be but short, and I must have it settled before I leave the county, an early day in next week will be most agreeable to me. I will add further
			 that
			 whether the settlement had been by compromise between ourselves, or be by arbitration, it is not my intention to make the paiment inconvenient to you in point of time: being willing to admit any
			 reasonable delay of that. I must  request a definitive answer by the bearer for my government.
		   Accept the assurances of my respect.
          
            Th:
            Jefferson
        